Fourth Court of Appeals
                               San Antonio, Texas
                                      May 29, 2019

                                   No. 04-19-00291-CR

                                     Zoila FREIRE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR2613
                        Honorable Frank J. Castro, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on May 29, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court